DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 (and Claims 2–16 in view of their dependence therefrom), the term “a back surface” is unclear.  Specifically, it is unclear which element includes the “back surface”.  For purposes of examination, the term “a back surface” will be considered to reference “a back surface of the liquid crystal display device”, referring generally to a back surface on the second substrate side of the liquid crystal display device.
Appropriate clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009271390 A (“Seiko Epson”, a machine translation is provided with this Office Action, including added page numbers, citations are made to the provided translation).
Regarding Claim 1, Seiko Epson discloses (e.g., Figs. 5 and 6 and their corresponding description) a liquid crystal display device 4 sequentially comprising: a first substrate 12; a first alignment layer 60; a liquid crystal layer 16 containing liquid crystal molecules horizontally aligned with no voltage applied (page 2 teaches that the solution of Seiko Epson includes a “horizontal electric field mode liquid crystal display device,” but does not explicitly disclose that such includes horizontally aligned LC molecules with no voltage applied; however, such would be generally understood, or at least obvious, as a feature of such a “horizontal electric field mode liquid crystal display device”); a second alignment layer 68; and a second substrate 10 including a pixel electrode 34 and a common electrode 42, the liquid crystal display device further comprising a reflective layer 72 disposed in at least part of a pixel (e.g., Fig. 5) at a position closer to a back surface [of the liquid crystal display device] than the first alignment layer, the liquid crystal layer, the second alignment layer, the pixel electrode, and the common electrode (Fig. 6), at least one alignment layer of the first alignment layer or the second alignment layer having an azimuthal anchoring energy value of less than 1×10−4 J/m2 (end of page 6 through the middle of page 7 of the translation).
Regarding Claim 6, Seiko Epson would have rendered obvious wherein the second alignment layer 68 has an azimuthal anchoring energy value of less than 1×10−4 J/m2, and the first alignment layer 60 has an azimuthal anchoring energy value of 1×10−4 J/m2 or more (page 7, paragraph starting with “For example”).
Regarding Claim 7, Seiko Epson would have rendered obvious wherein the second alignment layer 68 has an azimuthal anchoring energy value of less than 1×10−5 J/m2 (page 7, paragraph starting with “For example”).
Regarding Claim 8, Seiko Epson would have rendered obvious a λ/4 plate (e.g., retarder 56, where on page 9 Seiko Epson teaches that external light that reaches the reflective film should be circularly polarized, suggesting that the retarder is a λ/4 plate, which would work in conjunction with polarizer 58 to circularly polarize external light), wherein an alignment azimuth of the first alignment layer is parallel to an alignment azimuth of the second alignment layer (e.g., bottom half of page 6 of the translation, both alignment films 68 and 60 are formed parallel to the extending direction of the data line 36), and the liquid crystal layer has a retardation of 130 nm or greater and 230 nm or smaller in a region superimposed with the reflective layer (where the specific retardation of the liquid crystal layer is not specified, but Seiko Epson further teaches a λ/2 plate 74, and using the claimed retardation values, reflected light would go through a full λ retardation, meaning essentially no wavelength shift of the reflected light).
Regarding Claim 9, Seiko Epson would have rendered obvious wherein an alignment azimuth of the first alignment layer is parallel to an alignment azimuth of the second alignment layer (e.g., bottom half of page 6 of the translation, both alignment films 68 and 60 are formed parallel to the extending direction of the data line 36), and the liquid crystal layer has a retardation of 130 nm or greater and 145 nm or smaller in a region superimposed with the reflective layer (where the specific retardation of the liquid crystal layer is not specified, but Seiko Epson further teaches a λ/2 plate 74, and using the claimed retardation values, reflected light would go through a full λ retardation, meaning essentially no wavelength shift of the reflected light).
Regarding Claim 10, Seiko Epson would have rendered obvious wherein an alignment azimuth of the first alignment layer is non-parallel to an alignment azimuth of the second alignment layer (where Seiko Epson teaches them as parallel, but it would have been well-known that forming then non-parallel would affect the off-voltage transmission, for example, to create a normally on/white or normally off/black display based on design considerations), and the liquid crystal layer has a retardation of 240 nm or greater and 260 nm or smaller in a region superimposed with the reflective layer (where the specific retardation of the liquid crystal layer is not specified, but to achieve a full wavelength multiple retardation to eliminate wavelength shift of the reflected light, a range such as that claimed, when passed through before and after reflection, would achieve such benefits).
Regarding Claim 11, Seiko Epson would have rendered obvious wherein the second substrate further includes a color filter (e.g., 28, where Seiko Epson teaches the color filter opposite the second substrate, but reversing the location to the second substrate, such as using a known color-filter-on-array structure, would have been obvious and a predictable modification).
Regarding Claim 12, Seiko Epson would have rendered obvious wherein at least one of the first alignment layer or the second alignment layer contains a polymer containing at least one first photo-functional group selected from the group consisting of cyclobutane, azobenzene, chalcone, cinnamate, coumarin, stilbene, phenol ester, and phenyl benzoate groups and at least one second photo-functional group selected from the group consisting of acrylate, methacrylate, cinnamoyl, coumarin, vinyl, allyl, styryl, and maleimide groups, and the liquid crystal layer contains an additive containing at least one group selected from the group consisting of acrylate, methacrylate, cinnamoyl, coumarin, vinyl, allyl, styryl, and maleimide groups (e.g., pages 6–10 of the translation, and further where the selection of known configurations or compositions would have been obvious and achieved expected results, MPEP §§ 2144.06–07).
Regarding Claim 13, Seiko Epson would have rendered obvious a λ/2 plate (e.g., 74 of Fig. 6).
Regarding Claim 14, Seiko Epson would have rendered obvious a λ/4 plate (e.g., retarder 56, where on page 9 Seiko Epson teaches that external light that reaches the reflective film should be circularly polarized, suggesting that the retarder is a λ/4 plate, which would work in conjunction with polarizer 58 to circularly polarize external light).
Regarding Claim 15, Seiko Epson would have rendered obvious wherein the pixel includes multiple sub-pixels (e.g., Figs. 1 and 2, R/G/B components). 

Regarding Claim 2, Seiko Epson would have rendered obvious wherein the first alignment layer has an azimuthal anchoring energy value of less than 1×10−4 J/m2, and the second alignment layer has an azimuthal anchoring energy value of 1×10−4 J/m2 or more (where this represents a reversal of the relative azimuthal anchoring energy of the first and second alignment layers as compared with Claim 6, and such a reversal would have been an obvious design choice with predictable results, where the liquid crystal layer would still be sandwiched between alignment layers of differing anchoring strengths in order to optimize the transverse electric field mode, e.g., pages 6–7).
Regarding Claim 3, Seiko Epson would have rendered obvious wherein the first alignment layer has an azimuthal anchoring energy value of less than 1×10−5 J/m2 (page 7, paragraph starting with “For example”).
Regarding Claim 4, Seiko Epson would have rendered obvious wherein the pixel has a reflection region with the reflective layer and a transmission region without the reflective layer (Fig. 5), and the liquid crystal layer has a retardation of 220 nm or greater and 320 nm or smaller in the transmission region (where the specific retardation of the liquid crystal layer is not specified, but to achieve a full wavelength multiple retardation to eliminate wavelength shift of the transmitted light, a range such as that claimed, when passed through, would achieve such benefits).
Regarding Claim 5, Seiko Epson would have rendered obvious a λ/4 plate (e.g., retarder 56, where on page 9 Seiko Epson teaches that external light that reaches the reflective film should be circularly polarized, suggesting that the retarder is a λ/4 plate, which would work in conjunction with polarizer 58 to circularly polarize external light), wherein an alignment azimuth of the first alignment layer is parallel to an alignment azimuth of the second alignment layer (e.g., bottom half of page 6 of the translation, both alignment films 68 and 60 are formed parallel to the extending direction of the data line 36), and the liquid crystal layer has a retardation of 80 nm or greater and 180 nm or smaller in a region superimposed with the reflective layer (where the specific retardation of the liquid crystal layer is not specified, but Seiko Epson further teaches a λ/2 plate 74, and using the claimed retardation values, reflected light would go through a full λ retardation, meaning essentially no wavelength shift of the reflected light).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seiko Epson in view of U.S. Patent Application Publication No. 2008/0225193 to Katayama et al.
Regarding Claim 16, Seiko Epson does not explicitly disclose wherein the pixel includes a memory circuit.
Katayama discloses a display, and teaches forming a memory circuit with a pixel to enhance functionality of the display (e.g., paragraphs [0016]–[0017]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Seiko Epson to include a memory circuit with the pixel, as suggested by Katayama, in order to enhance functionality of the display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871